1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to amendment/response received on August 8, 2022.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 17, the phrase “wherein the elastomer film comprises a plurality of films layered laminated together is indefinite as it is unclear if the elastomer film of cl. 1 has multiple layers or multiple layers are bonded together; note that two layers 2 in fig. 1 are bonded together not each layer comprising of multiple layers.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,14,18,20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (2003/0178221).
	As to claim 1, Chiu discloses a conductive particle-disposed film 12 comprising conductive particles 14 disposed in a surface direction of an elastomer film 12 (para 0022), wherein, a thickness of the elastomer film 12 coincides with an average particle diameter of the conductive particles 14, and opposite ends of the conductive particles 14 are positioned at respective outermost faces of both surfaces of the elastomer film 12 (see e.g. fig. 2d).

    PNG
    media_image1.png
    386
    521
    media_image1.png
    Greyscale


As to claim 3, Chiu discloses a conductive particle-disposed film comprising a pressure-sensitive adhesive layer formed on at least one surface of the conductive particle-disposed film (see e.g. para 0017; fig. 3).
As to claim 14, Chiu discloses a conductive particle-disposed film wherein the elastomer film has an attachable and detachable characteristic (see e.g. para 0017; fig. 3).
 	


As to claim 18, Chiu discloses a conductive particle-disposed film wherein the conductive particles 14 have a uniform diameter (see e.g. figs. 1-3).
As to claim 20, Chiu discloses a conductive particle-disposed film wherein 95 % or more or all of the all conductive particles are independent (see figs. 1-3).
As to claim 21, Chiu discloses a conductive particle-disposed film wherein the conductive particles are at least one selected from the group consisting of metal particles, alloy particles, solder particles, metal-coated resin particles, and conductive fine particle- containing metal-coated resin particles (see e.g. para 0027).

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2,15,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (2003/0178221) in view of Sato et al. (JP 10-200242).
As to claims 2,17, Chiu discloses a conductive particle-disposed film as explained above. Chiu does not explicitly disclose a plurality of the layered conductive particle-disposed films. Sato is cited to show this feature. Sato discloses a plurality of layered conductive films 1,2,3 with conductive particles 4-7 (see e.g. fig. 1). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Chiu to use a plurality of films as taught by Sato to increase the thickness of the film (e.g. para 0012; fig. 1).
As to claim 15, Chiu in view of Sato discloses a conductive particle-disposed film as explained above. The number of particles in an area is considered an arbitrary number and selecting a particular number of particles in a given area would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
As to claim 19, Chiu in view of Sato discloses a conductive particle-disposed film as explained above. The combination does not disclose a CV value. The provision of selecting the standard deviation of particle diameters (based on the applicability or desire) would be within the level of ordinary skill in the related art and would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. This is also admitted by the applicant in para 0045 of the specification.



7.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. in view of Kiyoshi (JP 2001-351702).
As to claim 22, Chiu discloses a conductive particle-disposed film as explained above. Chiu does not explicitly disclose a connector. Kiyoshi discloses an insulating sheet 91 with electrodes 94 between two conductive layers 90 (see e.g. fig. 21). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Chiu to use a connector as taught by Kiyoshi to increase the thickness of the film (e.g. para 0006; fig. 21).
As to claim 23, Chiu in view of Kiyoshi discloses a conductive particle disposed film as explained above wherein the conductive particles in one film are not aligned with the conductive particles in the other film (see e.g. fig. 18 in Kiyoshi).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

8.	Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. Applicant argues that the whole claim 1 is not disclosed in the prior art. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.



9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858